             Case 1:20-cv-01362 Document 1 Filed 05/21/20 Page 1 of 9


                       IN THE UNITED STATES DISTRICT COURT
                           OF THE DISTRICT OF COLUMBIA

RUKMINI CALLIMACHI,                                )
620 Eighth Avenue, 3rd Floor                       )
New York, NY 10036                                 )
                                                   )
       Plaintiff,                                  )
                                                   )
       v.                                          )
                                                   )
FEDERAL BUREAU OF INVESTIGATION,                   )
935 Pennsylvania Avenue, NW                        )
Washington, D.C. 20535                             )
                                                   )
U.S. DEPARTMENT OF JUSTICE,                        )
950 Pennsylvania Avenue, NW                        )
Washington, D.C. 20530                             )
                                                   )
       Defendants.                                 )

                                          COMPLAINT

       1. Plaintiff, RUKMINI CALLIMACHI, brings this Freedom of Information Act suit to

force Defendants FEDERAL BUREAU OF INVESTIGATION and U.S. DEPARTMENT OF

JUSTICE to produce various records related to the Romanian Intelligence service and the death

of CALLIMACHI’s stepfather, Mihail Horia Botez, a Romanian dissident and Romania’s

ambassador to the U.S. at the time of his death in 1995. He died under suspicious circumstances.

                                           PARTIES

       2.      Plaintiff RUKMINI CALLIMACHI, an international investigative reporter for

The New York Times, is a four-time Pulitzer Prize Finalist and the winner of numerous

journalism awards. Her podcast “Caliphate” won the 2019 Peabody Award. In addition to her

work for The New York Times, she is writing a memoir for Random House. CALLIMACHI

made the FOIA requests at issue in this case.
             Case 1:20-cv-01362 Document 1 Filed 05/21/20 Page 2 of 9


       3.      Defendant FEDERAL BUREAU OF INVESTIGATION (“FBI”) is a federal

agency, a component of U.S. DEPARTMENT OF JUSTICE, and subject to the Freedom of

Information Act, 5 U.S.C. § 552.

       4.      Defendant, U.S. DEPARTMENT OF JUSTICE (“DOJ”) is a federal agency and

subject to the subject to the Freedom of Information Act, 5 U.S.C. § 552.

                                JURISDICTION AND VENUE

       5.      This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.

       6.      Venue is proper under 5 U.S.C. § 552(a)(4)(B).

                      NOVEMBER 27, 2019, FOIA REQUEST (BOTEZ)

       7.      On November 27, 2019, CALLIMACHI submitted a FOIA request to FBI for

various records regarding her stepfather Mihail Horia Botez (also known as “Mihai Botez”).

CALLIMACHI appended Botez’s death certificate, her mother’s marriage certificate, and her

birth certificate to the FOIA request to indicate the family relationship. Exhibit A.

       8.      On December 10, 2019, FBI acknowledged receipt of the request and assigned

reference number 1453211-000 to the matter. Exhibit B.

       9.      In that same letter, FBI partially granted the request by providing 51 pages of

“previously processed and released” records that “were determined to be responsive” to the

request. The produced records were heavily redacted pursuant to (k)(2), (b)(1), (b)(3), (b)(6),

and (b)(7)(C). Exhibit B.

       10.     On December 20, 2019, CALLIMACHI submitted an appeal regarding FBI’s

inadequate search. CALLIMACHI also requested FBI to disclose all records in the 1453211-0,

presumably the redactions in the produced records, as well as any cross-reference files the

records. Exhibit C.


                                                -2-
              Case 1:20-cv-01362 Document 1 Filed 05/21/20 Page 3 of 9


        11.     On December 24, 2019, DOJ acknowledged receipt of the appeal and assigned

reference number DOJ-AP-2020-001458 to the matter. In the same letter, DOJ also denied

expedited processing of the appeal decision. Exhibit D.

        12.     On April 8, 2020, DOJ affirmed FBI’s denial and claimed that CALLIMACHI

sought “various additional records” that she did not originally request. Exhibit E.

        13.     As of the date of this filing, Defendants have not complied with FOIA.

               JANUARY 27, 2020, FIRST FOIA REQUEST (MĂGUREANU)

        14.     On or around January 27, 2020, CALLIMACHI submitted a FOIA request to FBI

for various records regarding Virgil Măgureanu, the former head of the main domestic Romanian

intelligence service, Serviciul Român de Informații, or SRI. Exhibit F.

        15.     On January 30, 2020, FBI acknowledged receipt of the request and assigned

reference number 1458222-000 to the matter. Exhibit G.

        16.     In that same letter, FBI claimed that CALLIMACHI submitted a request on a

“third party individual,” and it “will neither confirm nor deny the existence of such records

pursuant to FOIA exemptions (b)(6) and (b)(7)(C), 5 U.S.C §§ (b)(6) and (b)(7)(C).” Exhibit G.

        17.     On February 18, 2020, CALLIMACHI appealed FBI’s denial. In her appeal, she

provided detailed accounts on Măgureanu’s role as a public figure in both Romania and the U.S.

Specifically, she cited a CIA-sponsored study, The Study of Intelligence, in which the CIA

recounts Virgil Măgureanu’s role as Romania’s first head of domestic intelligence. Exhibit H.

        18.     Upon submitting the appeal, the reference number A-2020-00175 assigned to the

matter. Exhibit H.

        19.     On February 24, 2020, DOJ affirmed FBI’s denial regarding Virgil Măgureanu

and two other requests. DOJ’s response letter pertains to three requests and appeals, all of which

are at issue in this case. Exhibit I.


                                               -3-
              Case 1:20-cv-01362 Document 1 Filed 05/21/20 Page 4 of 9


        20.     As of the date of this filing, FBI has not complied with FOIA by improperly

invoking a Glomar response and has produced no records responsive to the request.

                  JANUARY 27, 2020, SECOND FOIA REQUEST (BUGA)

        21.     On January 27, 2020, CALLIMACHI submitted a FOIA request to FBI for

various records regarding Iulian Buga, the former Romanian ambassador to the United States of

America between 2013 and 2015. Exhibit J.

        22.     On January 30, 2020, FBI acknowledged receipt of the request and assigned

reference number 1458224-000 to the matter. Exhibit K.

        23.     In that same letter, FBI claimed that CALLIMACHI submitted a request on a

“third party individual,” and it “will neither confirm nor deny the existence of such records

pursuant to FOIA exemptions (b)(6) and (b)(7)(C), 5 U.S.C §§ (b)(6) and (b)(7)(C).” Exhibit K.

        24.     On February 19, 2020, CALLIMACHI appealed FBI’s denial, highlighting Iulian

Buga’s role as a public official as the Romanian ambassador to the U.S. and beyond. Exhibit L.

        25.     Upon submitting the appeal, the reference number A-2020-00178 to the matter.

Exhibit L.

        26.     On February 24, 2020, DOJ affirmed FBI’s denial regarding Iulian Buga and two

other requests. DOJ’s response letter pertains to three requests and appeals, all of which are at

issue in this case. Exhibit I.

        27.     As of the date of this filing, FBI has not complied with FOIA by improperly

invoking a Glomar response and has produced no records responsive to the request.

                  JANUARY 27, 2020, THIRD FOIA REQUEST (TALPEȘ)

        28.     On January 27, 2020, CALLIMACHI submitted a FOIA request to FBI for

various records regarding Ioan Talpeș, a citizen of Romania and the former head of the

Romanian Intelligence Service, or SIE. Exhibit M.


                                              -4-
              Case 1:20-cv-01362 Document 1 Filed 05/21/20 Page 5 of 9


        29.     On February 3, 2020, FBI acknowledged receipt of the request and assigned

reference number 1458302-000 to the matter. Exhibit N.

        30.     In that same letter, FBI claimed that CALLIMACHI submitted a request on a

“third party individual,” and it “will neither confirm nor deny the existence of such records

pursuant to FOIA exemptions (b)(6) and (b)(7)(C), 5 U.S.C §§ (b)(6) and (b)(7)(C). Exhibit N.

        31.     On February 19, 2020, CALLIMACHI appealed FBI’s denial. In the appeal,

CALLIMACHI emphasized Talpeș’s role as a public figure and prominent interviews with

Romanian publications, in which he discussed his interactions with the FBI. Exhibit O.

        32.     Upon submitting the appeal, reference number A-2020-00177 was assigned to the

matter. Exhibit O.

        33.     On February 24, 2020, DOJ affirmed FBI’s denial regarding Ioan Talpeș and two

other requests. DOJ’s response letter pertains to three requests and appeals, all of which are at

issue in this case. Exhibit I.

        34.     As of the date of this filing, FBI has not complied with FOIA by improperly

invoking a Glomar response and has produced no records responsive to the request.

                 JANUARY 27, 2020, FOURTH FOIA REQUEST (UM 0215)

        35.     On January 27, 2020, CALLIMACHI submitted a FOIA request to FBI for

various records regarding UM 0215, a Romanian intelligence agency which had agents posted in

America during Romania’s Communist period, as well as for some time following the fall of the

regime in 1989. Exhibit P.

        36.     On January 31, 2020, FBI acknowledged receipt of the request and assigned

reference number 1458294-000 to the matter. Exhibit Q.

        37.     In that same letter, the FBI claimed that it “can neither confirm nor deny the

existence of records” pursuant to FOIA Exemptions (b)(1) and (b)(3). Exhibit Q.


                                              -5-
             Case 1:20-cv-01362 Document 1 Filed 05/21/20 Page 6 of 9


       38.     On February 18, 2020, CALLIMACHI appealed FBI’s denial. In her appeal,

CALLIMACHI provided a recently declassified report from Romania’s National Council for the

Study of the Securitate Archive, which states that one of the objectives of UM0544, an earlier

name of UM0215, was to spy on “enemy intellectuals” based in the United States. It specifically

identifies CALLIMACHI’s stepfather, Mihai Botez, as one of the targets of the intelligence

service in America. Exhibit R.

       39.     CALLIMACHI also pointed to a voicemail from the CIA FOIA Office, in which

the CIA FOIA officer (not identified by name, but only in the officer’s role and official capacity)

advises CALLIMACHI to submit her FOIA request for records regarding UM0215 to the FBI.

Exhibit R.

       40.     Upon submitting the appeal, reference number A-2020-00174 was assigned to the

matter. Exhibit R.

       41.     DOJ and FBI never responded to CALLIMACHI’s appeal.

       42.     As of the date of this filing, FBI has not complied with FOIA by improperly

invoking a Glomar response and has produced no records responsive to the request.

                  JANUARY 27, 2020, FIFTH FOIA REQUEST (UM 0544)

       43.     On January 27, 2020, CALLIMACHI submitted a FOIA request to FBI for

various records regarding UM 0544, a Romanian intelligence agency which had agents posted in

America during Romania’s Communist period, as well as for some time following the fall of the

regime in 1989. Exhibit S.

       44.     On January 29, 2020, FBI acknowledged receipt of the request and assigned

reference number 1458090-000 to the matter. Exhibit T.

       45.     In that same letter, FBI claimed that that it was “unable to identify records

responsive to [the] request” and closed the request. Exhibit T.


                                               -6-
             Case 1:20-cv-01362 Document 1 Filed 05/21/20 Page 7 of 9


       46.     On February 25, 2020, CALLIMACHI appealed FBI’s denial and inadequate

search. Exhibit U.

       47.     Upon submitting the appeal, reference number A-2020-00225 was assigned to the

matter. Exhibit U.

       48.     On March 5, 2020, DOJ affirmed FBI’s action and determined that the FBI

“conducted an adequate, reasonable search.” Exhibit V.

       49.     As of the date of this filing, FBI has not complied with FOIA and has produced

no records responsive to the request.

                  COUNT I – NOVEMBER 27, 2019, FOIA REQUEST (BOTEZ)

       50.     The above paragraphs are incorporated herein.

       51.     Defendants are federal agencies and subject to FOIA.

       52.     The requested records are not exempt under FOIA.

       53.     Defendants have failed to comply with FOIA.

       COUNT II – JANUARY 27, 2020, FIRST FOIA REQUEST (MĂGUREANU)

       54.     The above paragraphs are incorporated herein.

       55.     Defendants are federal agencies and subject to FOIA.

       56.     The requested records are not exempt under FOIA.

       57.     Defendants have failed to comply with FOIA.

          COUNT III – JANUARY 27, 2020, SECOND FOIA REQUEST (BUGA)

       58.     The above paragraphs are incorporated herein.

       59.     Defendants are federal agencies and subject to FOIA.

       60.     The requested records are not exempt under FOIA.

       61.     Defendants have failed to comply with FOIA.




                                             -7-
               Case 1:20-cv-01362 Document 1 Filed 05/21/20 Page 8 of 9


            COUNT IV – JANUARY 27, 2020, THIRD FOIA REQUEST (TAPLEȘ)

      62.       The above paragraphs are incorporated herein.

      63.       Defendants are federal agencies and subject to FOIA.

      64.       The requested records are not exempt under FOIA.

      65.       Defendants have failed to comply with FOIA.

           COUNT V – JANUARY 27, 2020, FOURTH FOIA REQUEST (UM 0215)

      66.       The above paragraphs are incorporated herein.

      67.       Defendants are federal agencies and subject to FOIA.

      68.       The requested records are not exempt under FOIA.

      69.       Defendants have failed to comply with FOIA.

             COUNT VI – JANUARY 27, 2020, FIFTH FOIA REQUEST (UM 0544)

      70.       The above paragraphs are incorporated herein.

      71.       Defendants are federal agencies and subject to FOIA.

      72.       The requested records are not exempt under FOIA.

      73.       Defendants have failed to comply with FOIA.

WHEREFORE, CALLIMACHI asks the Court to:

      i.        declare that Defendants violated FOIA;

      ii.       order Defendants to conduct a reasonable search for records and to produce the

                requested records;

      iii.      enjoin Defendants from withholding non-exempt public records under FOIA;

      iv.       award CALLIMACHI attorneys’ fees and costs;

      v.        award such other relief the Court considers appropriate.


Dated: May 21, 2020



                                               -8-
Case 1:20-cv-01362 Document 1 Filed 05/21/20 Page 9 of 9




                                RESPECTFULLY SUBMITTED,

                                /s/ Matthew V. Topic

                                Attorney for Plaintiff
                                RUKMINI CALLIMACHI

                                Matthew Topic, D.C. Bar No. IL 0037
                                Joshua Burday, D.C. Bar No. IL 0042
                                Merrick Wayne, D.C. Bar No. IL 0058
                                LOEVY & LOEVY
                                311 North Aberdeen, 3rd Floor
                                Chicago, IL 60607
                                312-243-5900
                                foia@loevy.com




                          -9-
